UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):April 21, 2008 NATIONAL PENN BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) Pennsylvania (State or Other Jurisdiction of Incorporation) 000-22537-01 23-2215075 (Commission File Number) (IRS Employer Identification No.) Philadelphia and Reading Avenues, Boyertown, PA 19512 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (610) 367-6001 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01 Regulation FD Disclosure On April 21, 2008, the shareholders of National Penn Bancshares, Inc. will hold their annual meeting of shareholders. At that meeting, the Chairman and the President & Chief Executive Officer of National Penn will each make a presentation to shareholders. The texts of these presentations are furnished in this report, pursuant to this Item 7.01, as Exhibit 10.1. No part of this Report shall be deemed incorporated by reference into any registration statement filed under the Securities Act of 1933. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (c) Exhibits. Exhibit Number Description 10.1 Text of Officers’ Presentations to be made at the National Penn Bancshares, Inc. annual meeting of shareholders on April 21, 2008 (furnished pursuant to Item 7.01 hereof). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL PENN BANCSHARES, INC. Date: April 21, 2008 By: /s/ Glenn E. Moyer Name: Glenn E. Moyer Title: President and CEO EXHIBIT INDEX Exhibit Number Description 10.1 Text of Officers’ Presentations to be made at the National Penn Bancshares, Inc. annual meeting of shareholders on April21, 2008 (furnished pursuant to Item 7.01 hereof).
